Citation Nr: 0900450	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested as neck, left shoulder, and upper back pain 
(hereafter "neck, shoulder, and back disability").  

2.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral syndrome of the right knee 
(hereafter "right knee disability").  

3.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral syndrome of the left knee 
(hereafter "left knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and December 2002 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  In the December 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
and left shoulder condition.  In the December 2002 rating 
decision, the RO denied entitlement to increased ratings for 
bilateral knee disabilities.  

The veteran has, on multiple occasions since October 1995, 
claimed entitlement to service connection for a disability 
manifested by pain in the upper back, neck, and posterior 
left shoulder.  Although this disability has been adjudicated 
at various times as pertaining to the back, rather than the 
neck; the left shoulder; and the cervical spine, it is clear 
from her statements that it has been her intent to establish 
service connection for a disability manifested by pain in the 
upper back, neck, and posterior left shoulder.  The Board has 
therefore described the disability for which she is seeking 
service connection as shown on the title page.  

In its August 2005 decision, the Board reopened the veteran's 
claim for service connection based upon submission of new and 
material evidence.  38 C.F.R. § 3.156 (2000).  



FINDINGS OF FACT

1.  The veteran's neck, shoulder, and back disability was not 
caused by her period of military service.  

2.  The evidence does not show moderate recurrent instability 
or subluxation in either knee.  She does not have flexion of 
either leg limited to 45 degrees or extension limited to 10 
degrees.  She does not have additional functional loss due to 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  


CONCLUSIONS OF LAW

1.  The veteran's neck, shoulder, and back disability was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 

2.  The criteria for a rating higher than 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5020, 5257, 5260, 
5261 (2008).

3.  The criteria for a rating higher than 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, DCs 5020, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April, June, and October 2003 the RO advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the did not issue VCAA notice letters 
prior to initially adjudicating her claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if the service connection 
claim was granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With regard to her knee claims, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's knee disabilities were provided to her in 
the January 2004 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing her disabilities met the 
requirements for higher ratings was needed for increases to 
be granted.  Certainly then, she has the requisite 
actual knowledge of the evidence needed to support her 
claims.

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Here, the Board finds that the presumption of prejudice due 
to the timing error for general VCAA notice (to the extent it 
was not provided before the initial decisions at issue) and 
due to the content error in not providing Dingess notice has 
been rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, she clearly has 
actual knowledge of the evidence she is required to submit in 
this case; and (2) based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, she reasonably understands from the notices provided 
what was needed.  Specifically, the veteran submitted a large 
volume of medical evidence, organized both chronologically 
and by claimed disability, showing actual knowledge of the 
evidence required to prove her claims.  In addition, the 
actual notices provided by VA are clear and pertinent to her 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, even though 
VA, under Sanders, may have erred by relying on post-
decisional notice and by not providing Dingess notice, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).

Additionally, the veteran received VCAA notices in August 
2005, December 2005, and January 2007.  She and her 
representative have been provided with copies of the appealed 
rating decision, statements of the case, and supplemental 
statements of the case.  Those documents informed her of the 
laws and governing regulations and the reasons for the 
determinations made regarding her claims.  The RO also 
informed her of the cumulative evidence previously provided 
by VA or obtained by VA on her behalf, and any evidence she 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed the veteran of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claims.  
Quartuccio, 16 Vet. App. at 187.  

Since providing the veteran additional VCAA notices in August 
2005, December 2005, December 2006, and January 2007, the RO 
readjudicated the veteran's claims in the January and July 
2008 supplemental statements of the case (SSOC).  The Federal 
Circuit Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), VA medical 
records, private medical records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its August 2005 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Service Connection Claim 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of degenerative 
disc disease (DDD) in her cervical spine and mild 
acromioclavicular degenerative joint disease in her left 
shoulder.  Therefore, she has disabilities for VA purposes.  

The veteran's STRs show that in February 1993, she complained 
of mid and upper back pain that was assessed as 
musculoskeletal back pain.  She was placed on a limited 
profile for a week, but received no further treatment.  In 
January 1995, she was in a motor vehicle accident during 
which her body was moved laterally to the right side on 
impact.  She subsequently complained of pain in the upper 
back, and examination revealed tenderness over the left 
scapula and full range of motion in the left shoulder.  An x-
ray of her shoulder was normal.  She was diagnosed with 
musculoskeletal strain involving the left scapula area, was 
prescribed medication, and was placed on a limited profile 
for 10 days.  

Following the accident, her symptoms improved until she 
lifted a 15 pound box.  In February 1995, STRs showed 
tenderness to palpation in the left scapula, but no other 
abnormalities.  Her limited profile was extended and she was 
prescribed a course of physical therapy.  The physical 
therapy clinic assessed her symptoms as chronic supraspinatus 
strain.  She went to two appointments and failed to report 
for a third.  

In December 1995, after leaving the military, the veteran 
underwent a VA examination.  She reported having a contusion 
following a motor vehicle accident, but stated that she had 
recovered from it and had no complaints related to her 
shoulder.  An examination of her shoulder, including an x-
ray, was normal.  The physician's assessment was a history of 
minor contusion to the left shoulder with full recovery and 
no abnormality on examination.  

The veteran did not seek treatment for her disability again 
until July 1997, when she reported left shoulder and arm 
pain.  The assessment was "myalgia."  In February 1999, the 
veteran had a MRI of her cervical spine which revealed DDD at 
C5-C6 with minimal spondylosis.  

On June 2, 2003, prior being involved in a second motor 
vehicle accident, the veteran underwent a VA spine 
examination with Dr. A. S., who reviewed her claims folder 
prior to the examination.  She reported being involved in a 
motor vehicle accident in January 1995 and subsequently 
developed pain in her left shoulder and neck.  The examiner's 
impression was that she had chronic post-traumatic neck and 
left shoulder pain, that was mechanical in nature, with no 
evidence of radiculopathy or myelopathy.  Her clinical 
examination revealed no neurologic deficits and x-rays showed 
only minimal degenerative changes of the cervical spine with 
no evidence of spinal stenosis, formainal stenosis, or 
central spinal canal stenosis.  The examiner concluded that 
the pain appeared to be mechanical in nature with no 
associated neurologic deficits.  

On June 12, 2003, the veteran was in a motor vehicle 
accident.  She had left shoulder and neck pain, with muscle 
tightness and was prescribed ibuprofen and physical therapy.  
She reported left shoulder pain immediately after the 
accident and two days later was treated for leg pain and 
tingling in her left upper extremity.  She had diffuse 
tenderness on the anterior and posterior aspects of her left 
shoulder.  Upon examination approximately one week after the 
accident, she did not have tenderness in her left upper 
extremity.  She had decreased range of motion when raising 
her arm.  An x-ray was negative for fracture or dislocation.  

In July 2004, the veteran was treated at a VA Medical Center 
(VAMC) for left shoulder tenderness and neck pain.  She was 
diagnosed with DDD.  She asked the VA physician for a 
statement regarding whether her condition was related to her 
in-service motor vehicle accident, and the physician 
concluded that it was likely that her cervicalgia, left 
shoulder pain, and DDD were related to her injury in 1995.  
The physician did not indicate whether he reviewed any of the 
veteran's medical records, including ones from the June 2003 
motor vehicle accident, which the veteran did not report 
during treatment.  

In December 2005, the veteran underwent a VA joints 
examination with C. K., a nurse practitioner, who reviewed 
the claims folder prior to meeting with the veteran.  The 
veteran reported neck, shoulder, and back pain which began 
after a car accident in 1995 and worsened after a second 
accident in 2003.  After examination the veteran, the 
examiner opined that the claims folder showed multiple 
entries of the same complaints after the accident in 1995, 
and that it was at least as likely as not that her disability 
was related to service.  

In January 2007, the veteran underwent a VA examination with 
J. C., a physician's assistant.  The veteran felt that her 
neck, back, and shoulder disability was caused by an in-
service car accident in 1995.  The examiner reviewed the 
veteran's claims folder "extensively" prior to the 
examination.  The examiner felt that the veteran had not 
provided new evidence with regard to her claim.  The veteran 
was in a car accident in June 2003, and subsequently 
complained of a left shoulder injury and neck pain in June 
and August 2003.  Despite the above statements indicating 
that he did not think the disability was related to service, 
the examiner concluded that C. K. was correct in opining that 
the veteran's disability was at least as likely as not 
related to her 1995 car accident.  The examiner later revised 
his opinion in May 2008.  

In May 2008, the examiner who performed the veteran's January 
2007 VA examination amended the opinion.  J. C. stated that 
none of the medical records contained in the veteran's claims 
folder could relate her symptomatology of neck and shoulder 
problems to her in-service motor vehicle accident in 1995.  
The examiner referred to an examination performed in 2003 by 
Dr. A. S., who found that she had mechanical neck and 
shoulder pain with no evidence of radiculopathy or 
myelopathy.  J. C. revised his January 2007 opinion, stating 
that he "overlooked" the opinion of C. K., a nurse 
practitioner who concluded that the veteran's disability was 
at least as likely as not related to the 1995 car accident.  
In his January 2007 examination report, he had agreed with C. 
K., and in May 2008 revised his opinion to state that he did 
not agree with her, as the rationale he provided in January 
2007 did not agree with C. K.'s findings.  He reiterated that 
he agreed with Dr. A. S., and did not agree with C. K.'s 
conclusion.  The examiner felt that C. K. was giving the 
veteran the benefit of the doubt with no underlying 
rationale.  J. C. concluded that there was "really no 
evidence in any of the medical records that I could find that 
would indicate that [the veteran's] current problems [were] 
due to the 1995 accident."  

There are conflicting VA examination reports.  In December 
2005, a VA examiner concluded that the veteran's disability 
was related to service.  In May 2008, a second examiner 
opined that it was not.  Additionally, in June 2003, Dr. A. 
S. opined that her symptoms were mechanical in nature, and in 
July 2004, a VA physician, when asked for an opinion 
regarding the etiology, opined that her disability was 
related to the car accident.  The July 2004 opinion provides 
evidence in favor of her claim, and is entitled to some 
probative weight.  However, it is not entitled to as much 
probative weight as the December 2005 and January 2007 
examination (with subsequent May 2008 addendum) because it is 
not clear whether the treating physician reviewed any of the 
veteran's treatment records or knew about her second motor 
vehicle accident when he formed his opinion.  

The December 2005 VA examination provides evidence in favor 
of the veteran's claim, and is entitled to probative weight.  
However, the May 2008 addendum to the January 2007 
examination is entitled to more probative weight.  C. K.'s 
rationale for her favorable opinion was that the veteran's 
claims folder had multiple entries for the same complaints 
after her 1995 accident.  C. K. did not address the June 2003 
post-service motor vehicle accident or Dr. A. S.'s spine 
examination.  

In his January 2007 and May 2008 examination reports J. C. 
stated that the veteran's symptoms were not related to 
service.  In January 2007, he noted that the veteran was 
involved in a second motor vehicle accident in June 2003, and 
thought that it caused the veteran's current symptoms.  In 
May 2008, he elaborated that after her 1995 motor vehicle 
accident, she had left shoulder pain but her x-rays were 
negative.  An examination from 1996 showed no complaints 
related to the cervical spine or back and that her shoulder 
and cervical spine examinations were normal.  J. C. opined 
that Dr. A. S.'s finding of mechanical back pain provided 
evidence against her claim, because it showed that there were 
no neurological symptoms of her disability, and that the DDD 
in her cervical spine and shoulder was part of the normal 
aging process and would worsen over time.  He opined that her 
symptoms were unrelated to the accident she sustained in 
1995.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).  The Board finds that J. C.'s rationale was 
significantly more detailed than C. K.'s, and that it is 
entitled to more probative weight.  C. K. did not address the 
opinion of Dr. A. S. or the significance of the June 2003 
motor vehicle accident and the veteran's subsequent 
treatment.  The evidence is not in equipoise.  The Board 
finds that the preponderance of the evidence is against 
service connection for a neck, left shoulder, and back 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's symptoms from her bilateral knee disabilities 
cause impairment in occupational functioning.  Such 
impairment is contemplated by the rating criteria, which 
reasonably describe her disabilities.  The Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran asserts that she is entitled to a higher rating 
for her service-connected bilateral knee disabilities.  Both 
of her knees are currently evaluated as 10 percent disabling 
each under DC 5299-5257, other impairment of the knee.  
38 C.F.R. §§ 4.20, 4.71a.  

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  DC 5257 is based upon instability and subluxation, 
not limitation of motion, as a result, the criteria set forth 
in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

In May 2002, the veteran reported a history of knee pain and 
subluxation.  X-rays of her knees showed no evidence of bony 
pathology.  In June 2002, she was referred to prosthetics for 
knee braces.  After June 2002, VA treatment records show 
consistent use of knee braces.  She complained of a locking 
sensation in her knees in February 2005, and medial joint 
pain in May 2005.  

At a November 2002 VA examination, the examiner denied 
instability in both knees.  

At her December 2005 VA examination, she reported being 
unable to stand for longer than five to seven minutes because 
her knees would lock on her.  The examiner denied instability 
in both knees, but found mild effusion in the left knee.  

At her January 2007 VA examination, her knees did not show 
laxity upon lateral and medial stress.  She had negative 
anterior and posterior drawer tests, which indicated that her 
anterior and posterior cruciate ligaments were intact.  She 
had negative McMurray's signs, indicating that she did not 
have meniscus tears.  Neither knee was unstable.  She wore 
bilateral knee braces, and felt that they helped with her 
knee pain.  

While the veteran complained of instability and subluxation 
in her knee, there is no medical evidence to show that she 
has moderate instability or subluxation.  Three VA 
examinations deny instability and subluxation in her knees.  
VA and private medical treatment records do not address 
instability, but instead show consistent treatment for 
bilateral knee pain.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's 
bilateral knee disabilities does not more closely approximate 
20 percent ratings under DC 5257.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Previously, the veteran's knee disabilities were evaluated 
under DC 5257-5020.  Under DC 5020, synovitis, the rater is 
instructed to rate on limitation of motion of the affected 
parts as arthritis is rated.  38 C.F.R. § 4.71a.  The 
evaluation was subsequently changed to DC 5299-5257.  The 
veteran does not have compensable limitation of motion under 
either DC 5260 (limitation of flexion) or 5261 (limitation of 
extension).  

Under DC 5260, a 10 percent rating is warranted when flexion 
of the leg is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  Under DC 5261, a 10 percent rating is 
warranted when extension of the leg is limited to 10 degrees.  
A 20 percent rating is warranted when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

At her November 2002 VA examination, the veteran had full 
range of motion in both knees.  In May 2005, she was treated 
for knee pain.  Her left knee flexion was 90 degrees and her 
right knee flexion was 100 degrees.  Her extension was normal 
in both knees. 

In December 2005, her right knee lost 7 degrees of extension 
and had normal flexion to 140 degrees.  Her left knee lost 5 
degrees of extension and had flexion to 135 degrees (140 
degrees is normal).  In January 2007, her range of motion in 
both of her knees was from 0 to 140 degrees, which is normal.  

While the medical evidence shows that the veteran has 
occasional loss of flexion, it is not compensable under DC 
5260.  Her extension measurements have been consistently 
normal, with the single exception of December 2005, when she 
lost 7 degrees of extension in her right knee and 5 degrees 
in her left knee.  

To warrant a compensable evaluation for loss of flexion, her 
flexion would have to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  The evidence does not show that her flexion in 
either knee is limited to 45 degrees.  Therefore, she is not 
entitled to a compensable evaluation under DC 5260 for either 
knee.  Id.  

The veteran's knee disabilities do not meet the criteria for 
compensable evaluations under DC 5261.  To warrant a 
compensable evaluation for loss of extension, her extension 
would have to be limited to 10 degrees, which is not shown by 
the evidence.  38 C.F.R. § 4.71a.  Therefore, she is not 
entitled to a compensable evaluation under DC 5261 for either 
knee.  Id.  

When an evaluation of a disability is based upon limitation 
of motion, such as under DC 5260 or 5261, the Board must also 
consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The veteran's VA and private treatment records show 
consistent use of knee braces.  She complained of weakness, 
stiffness, swelling, and inability to stand for long periods 
of time.  

Her November 2002 examination did not find pain on motion.  
In December 2005, she had pain on repetitive motion but there 
was no fatigue, weakness, lack of endurance, of loss of range 
of motion after repetitive use.  In January 2007, she did not 
have any pain, weakness, or fatigue upon repetitive testing.  
Since there is no objective evidence showing that the veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce her flexion or extension to 
compensable levels (45 degrees of flexion or 10 degrees of 
extension), she is not entitled to an additional 10 percent 
increase in her disability rating.  38 C.F.R. §§ 4.40, 
4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  While the veteran has disabilities 
evaluated under DC 5257, she does not have a diagnosis of 
arthritis supported by x-ray findings.  In February 2002, 
November 2002, December 2005, and January 2007, x-rays of the 
veteran's knees were normal.  An April 2002 x-ray found minor 
bilateral genu varus deformity, with medial tilting of the 
distal femur on both sides, with minor narrowing of joint 
spaces on the medial sides of the knee joints.  Although 
minor joint narrowing was found in one x-ray, arthritis was 
not subsequently diagnosed and subsequent x-rays did not 
duplicate this finding.  There was no notation of arthritis 
of the knees in her records.  Therefore, she is not entitled 
to separate evaluations.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As noted above, the veteran does 
not have compensable limitation of extension or flexion.  
Therefore, she is not entitled to separate ratings for 
flexion and extension.  

There is no evidence that other potentially relevant DCs 
should be applied in this case.  There is no ankylosis of 
either knee to warrant application of DC 5256.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As discussed above, the 
veteran is able to flex and extend both legs.  Therefore, she 
does not have ankylosis.  There is no evidence of disability 
related to the semilunar cartilage to warrant application of 
DC 5258 or 5259.  There is no evidence of involvement of the 
tibia or fibula to warrant application of DC 5262.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

In conclusion, the Board finds that the overall disability 
picture for the veteran's bilateral knee disabilities does 
not more closely approximate 20 percent ratings under DC 
5257, 5260, or 5261.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against the claims.  
38 C.F.R. § 4.3.  



ORDER

Service connection for a neck, shoulder, and back disability 
is denied.  

A disability evaluation greater than 10 percent for a right 
knee disability is denied.  

A disability evaluation greater than 10 percent for a left 
knee disability is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


